DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Receipt
	Applicant’s Response, filed 12/23/2020, in reply to the Office Action mailed 9/29/2020, is acknowledged and has been entered.  Claims 7-10, 14-17, 19, 20, 23 and 24 are cancelled.  Claims 25-36 are newly added.  Claims 1-6, 11-13, 21, 22 and 25-36 are pending and are examined herein on the merits for patentability.

Priority
The effective filing date of the subject matter of claims 1-6, 11-13, 21, 22 and 25-28 is considered to be the filing date of the instant application, or 5/15/2009.  The effective filing date of the subject matter of claims 29-36 is considered to be the filing of the 11/257,535 Application, or 10/25/2005.

Response to Arguments
Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  New grounds of rejection are set forth herein, necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 11-13, 21 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritz et al. (US 2009/0110730) in view of Schwartz et al. (US 4,774,189), in further view of Gopferich (Pharm. Res., 1994, 11(11), p. 1568-74).
The instant claims are directed to color-coded and size-calibrated polymeric particles, each particle comprising: 
Wherein the color-coded and size-calibrated polymeric particles are formed by a process comprising covalently binding at least a first reactive dye to a preformed  
and an outer shell comprising a second reactive dye and a polyphosphazenes having the general formula (1).  
Fritz teaches loadable polymeric particles for marking or masking                      individuals and methods of preparing and using the same.  In certain medical applications, it may be of value to provide microparticles such as microspheres in one or more sizes.  Furthermore, it may also be of value to a user to provide each of such sizes of microspheres incorporated with color-coded associated dyes to indicate the microsphere size to the user (paragraph 0009).  The particles can include a standard and/or a preferred core based on an acrylic polymer or copolymer with a shell of poly[bis(trifluoroethoxy)phosphazene].  The acrylic polymer based polymers with poly[bis(trifluoroethoxy)phosphazene] shell described herein provide a substantially spherical shape, mechanical flexibility and compressibility, improved specific gravity properties (paragraph 0071).  
PMA core particles may be coated with a surface layer of and/or infused with barium sulfate.  The barium sulfate is radiopaque and aids in visualization of the finished particles when in use (paragraph 0079).  Diameter of the particles may include 500 micron, among other sizes (paragraph 0098).  The particles may be used for embolization applications (paragraph 0089).
See Example 24.  In some preferred embodiments of the present invention, microspheres or other structures are provided, comprising an outer shell or coating of poly[bis(trifluoroethoxy)phosphazene] and a hydrogel core further comprising a 
Chromophoric agents according to the present invention, and particularly organic molecules with chromophore groups attached, will absorb electromagnetic light depending on what type of chromophores are attached thereto.  The absorbed energy may be dissipated by different modes including, but not limited to, molecular bond vibration, rotation, electronic excitation, and fluorescence.  See also claim 5.
Fritz does not specifically teach that the hydrogel core and the reactive dye are coupled by a coupling promoter agent and an amino group and a second dye in the coating.
Schwartz teaches uniform, polymeric, fluorescent microbeads, the synthesis thereof, and their use in aligning and calibrating flow cytometry, fluorescent microscopes and other instruments (column 1).  The inventive method is directed to making microbeads of highly uniform and pre-determined size.  The microbeads are prepared from a dispersion on polymeric microparticles, referred to as seed particles.  The dispersion of seed particles is contacted with a first swelling agent, preferred to be 1-chlorodecane (column 5, lines 5-21).  The second swelling agent will always be comprised of one or more polymerizable monomers.  If the bead is to be made fluorescent or have some other material connected to its surface, it is desirable to have an ethylenically unsaturated compound having a three-membered epoxy ring as one of the monomers, preferably glycidyl methacrylate in combination with methyl methacrylate.  Second string monomers other than those mentioned can include those 
Although fluorescent dyes can be diffused into or copolymerized into the invention microbead, such microbeads may not be useful as fluorescent standards.  This is because incorporation of the dye into a non-aqueous environment can cause spectral shifts in the dye.  To be useful as a quantitative fluorescent standard, the microbeads have to have a functionality on their surface by which the fluorescent dye molecules can be attached.  The preferred functional group on the surface of the large microbead is the epoxy group.  It has versatility, in that it can be directly activated under mild conditions, pH 8.5-10, to covalently link with amine-containing dyes, e.g., fluorescein amine or phycoeyrthrine, or it can be linked to a spacer group, e.g., 1,3-diaminopropane or 1,6-diaminohexame which in turn can be linked to a reactive dye, e.g., fluorescein isothiocynate (FITC), under similar mild conditions, pH 8.5-10, to ensure that the dye is surrounded by the aqueous medium.  This scheme is illustrated in FIG. 8 (column 7).  See also Examples 5-7.  
The preferred linkage to the microbeads of the fluorescent dye is through a covalent linkage which can be generated by first animating the surface of the microbeads with a diamine, preferably 1,3-diaminopropane or 1,6-diaminohexane, through reacting with the epoxy surface group, then reacting the aminated surface of the microbeads with a reactive fluorescent dye, such as fluorescein isothiocyanate or Texas Red.  However, a stable linkage can be directly formed to the microbead via the epoxy group reacting directly to a primary amine on the fluorescent dye, such as fluorescein amine or phycoerythrin (column 12).

It would have been obvious to one of ordinary skill in the art at the time of the invention to provide covalent coupling between an acrylic polymer core particle and a fluorescent dye by use of a coupling promoter agent and an amino group when the teaching of Fritz is taken in view of Schwartz.  While Fritz teaches that a hydrogel core further comprising a chromophoric agent or other dye is permanently covalently bound to the hydrogel core material, Fritz does not specifically identify the covalent boding chemistry that is employed.  One of ordinary skill in the art would have been motivated to employ an epoxide group (which may be construed as a “coupling promoter”) on the surface of the particles for coupling to amine modified dye (or amine modified microbead) with a reasonable expectation of success because Schwartz teaches that such a method is useful for creating microbeads suitable for use a fluorescent dye standard (column 7).  Alternatively, one could have used monomer having a carboxyl 
Regarding newly added claims 25-28, Schwartz teaches that either the dye or the microbead can be aminated for coupoing (column 12).  One would have been further motivated to provide another dye in the coating, in addition to Fritz’s dye, because Gopferich teaches that when preparing polymer microspheres coating with another polymer, placement of dyes in the microsphere core and coating allows for ascertainment of coating efficiency.

Claims 1-6, 11-13, 18, 21 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritz et al. (US 2009/0110730), in view of Schwartz et al. (US 4,774,189) and Gopferich (Pharm. Res., 1994, 11(11), p. 1568-74), in further view of Vasudevan et al. (US 2009/0025601) 
The rejection over Fritz, Schwartz and Gopferich is applied as above.  
With regard to claim 18, Fritz and Schwartz do not identify all of the claimed dyes (e.g. Reactive Blue 19, halotriazines, vinyl sulfone, etc).
Vasudevan teaches polymerizable dye-monomer conjugates for encapsulating pigment particles.  A polymeric colorant comprises a polymer-encapsulated pigment, wherein the polymer has a molecular weight in the range of 2,000 to 2,000,000 g/mole (2 to 2,000 kDa) and is a polymerization product of at least one dye-monomer conjugate.  In some instances, a comonomer is added.  The polymeric colorant is made by a method that comprises polymerizing at least one dye-monomer conjugate in a 
Suitable dyes are those that have an active group which can be reacted to form bonds with a selected monomer to form a dye-monomer conjugate.  For example, dyes having active groups such as hydroxy, amine, carboxylic acid, sulfonic acid, thiol, alkyl halide, halotriazine, maleimide and vinyl sulfone, and combinations thereof can readily form covalent bonds with many monomers (paragraph 0032).  
Non-limiting examples of suitable types of dyes are food dyes, FD&C dyes, acid dyes, direct dyes, reactive dyes, phthalocyanine dyes, derivatives of phthalocyanine sulfonic acids, and combinations of those.  Representative examples of suitable dyes are C.I.  Acid Red 440, C.I.  Reactive Red 3, C.I.  Reactive Red 13, C.I.  Reactive Red 23, C.I.  Reactive Red 24, C.I.  Reactive Red 33, C.I.  Reactive Red 43, C.I.  Reactive Red 45, C.I.  Reactive Red 120, C.I.  Reactive Red 180, C.I.  Reactive Red 194, C.I.  Reactive Red 220, C.I.  Reactive Violet 4, C.I.  Reactive Blue 19, C.I.  Reactive Blue 5, C.I.  Reactive Blue 49, C.I.  Reactive Yellow 2, C.I.  Reactive Yellow 3, C.I.  Reactive Black 39, and combinations of those (paragraph 0033 
Dyes having active groups such as alcohols and aromatic amines tend to not be very nucleophilic.  In those cases, attachment of the dye to the monomer is enhanced by addition of a nucleophilic catalyst such as dimethylaminopyridine, N-methylimidazole, and the like.  Additionally, reactive dyes such as those having vinyl sulfone groups can be attached to a monomer via a dye linking group such as a thiol, e.g., using known Michael addition chemistry.  For example, 2-aminoethanethiol can be 
Dye-monomer Conjugates may include a bright dye, which may be either water soluble or hydrophobic which is conjugated to a monomer which contains a vinyl group (e.g., acrylate, methacrylate, etc.) (paragraph 0039).  
See also Reaction 4, showing LRSC is combined with a suitable adduct.  One such adduct is ethylenediamine, as illustrated in Reaction 4.  The product of this addition reaction may then be reacted with acryloyl or methacryloyl chloride, as illustrated further in Reaction 4, to produce a polymerizable dye-monomer conjugate (paragraph 0049 and Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one fluorescent dye for another for conjugation to a microbead.  Each of Fritz, Schwartz and Vasudevan teach conjugation of dye to a polymeric particle for detection.  One could have substituted one dye for another with a reasonable expectation of success of achieving the result of obtaining a particle with a dye having a desired dye conjugated thereto.

Claims 1-6, 11-13, 21 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harder et al. (PCT Patent Application Publication WO 2006/046155) in view of in view of Schwartz et al. (US 4,774,189) and Gopferich (Pharm. Res., 1994, 11(11), p. 1568-74).
Harder et al. teaches polymeric particles useful for diagnostic applications (title), including imaging applications (abstract, last two lines).  The particles include 
An alternative for improving visualization of microparticles made as noted herein include the absorption of a water soluble organic dye inside the hydrogel core particles.  Exemplary dyes are preferably those FDA dyes approved for human use and which are known or to be developed for safe, non-toxic use in the body and which are capable of providing acceptable contrast.  Organic dyes may include dyes such as D&C Violet no. 2 and others preferably approved for medical device uses, such as for contact lenses and resorbable sutures (paragraph 0060).
Harder et al. also teaches that the diameter of the particles according to the invention can vary depending on the application for the particles, and that in some instances the particles may be precisely calibrated to a size of 100 [Symbol font/0x6D]m ±25 [Symbol font/0x6D]m (paragraph [36]).  
Harder does not specifically teach that the hydrogel core and the reactive dye are coupled by a coupling promoter agent and an amino group.
Schwartz teaches uniform, polymeric, fluorescent microbeads, the synthesis thereof, and their use in aligning and calibrating flow cytometry, fluorescent microscopes and other instruments (column 1).  The inventive method is directed to making microbeads of highly uniform and pre-determined size.  The microbeads are 
Although fluorescent dyes can be diffused into or copolymerized into the invention microbead, such microbeads may not be useful as fluorescent standards.  This is because incorporation of the dye into a non-aqueous environment can cause spectral shifts in the dye.  To be useful as a quantitative fluorescent standard, the microbeads have to have a functionality on their surface by which the fluorescent dye molecules can be attached.  The preferred functional group on the surface of the large microbead is the epoxy group.  It has versatility, in that it can be directly activated under mild conditions, pH 8.5-10, to covalently link with amine-containing dyes, e.g., fluorescein amine or phycoeyrthrine, or it can be linked to a spacer group, e.g., 1,3-diaminopropane or 1,6-diaminohexame which in turn can be linked to a reactive dye, e.g., fluorescein isothiocynate (FITC), under similar mild conditions, pH 8.5-10, to ensure that the dye is surrounded by the aqueous medium.  This scheme is illustrated in FIG. 8 (column 7).  See also Examples 5-7.  

Gopferich teaches a process for the coating of polymer microspheres with the same or different polymers and the characterization of these particles is described. Coated microspheres were manufactured from degradable and non-degradable polymers. Several physicochemical methods were used to establish that the particles were fully coated. Polarized light microscopy revealed strong birefringence of coated microspheres resulting in the appearance of Maltese Crosses on coated microspheres. After staining the core and the coating of particles using different fluorescent dyes, the uneven distribution of the dyes in the core and on the surface allows one to verify the coating success.  To examine the benefit of coating microspheres, the effect of coating on the release of tetanus toxoid from polylactide microspheres was studied as a possible pharmaceutical application. (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide covalent coupling between an acrylic polymer core particle and a fluorescent dye by use of a coupling promoter agent and an amino group when the teaching of Harder is taken in view of Schwartz.  One of ordinary skill would have been .

Claims 1-6, 11-13, 18, 21 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harder et al. (PCT Patent Application Publication WO 2006/046155), in view of in view of Schwartz et al. (US 4,774,189) and Gopferich (Pharm. Res., 1994, 11(11), p. 1568-74), in further view of Vasudevan (US 2009/0025601). 
The rejection over Harder, Schwartz and Gopferich is applied as above.  

Vasudevan teaches polymerizable dye-monomer conjugates for encapsulating pigment particles.  A polymeric colorant comprises a polymer-encapsulated pigment, wherein the polymer has a molecular weight in the range of 2,000 to 2,000,000 g/mole (2 to 2,000 kDa) and is a polymerization product of at least one dye-monomer conjugate.  In some instances, a comonomer is added.  The polymeric colorant is made by a method that comprises polymerizing at least one dye-monomer conjugate in a mixture containing pigment particles, to produce a polymerization product wherein the pigment particles are encapsulated by the polymerization product.  
Suitable dyes are those that have an active group which can be reacted to form bonds with a selected monomer to form a dye-monomer conjugate.  For example, dyes having active groups such as hydroxy, amine, carboxylic acid, sulfonic acid, thiol, alkyl halide, halotriazine, maleimide and vinyl sulfone, and combinations thereof can readily form covalent bonds with many monomers (paragraph 0032).  
Non-limiting examples of suitable types of dyes are food dyes, FD&C dyes, acid dyes, direct dyes, reactive dyes, phthalocyanine dyes, derivatives of phthalocyanine sulfonic acids, and combinations of those.  Representative examples of suitable dyes are C.I.  Acid Red 440, C.I.  Reactive Red 3, C.I.  Reactive Red 13, C.I.  Reactive Red 23, C.I.  Reactive Red 24, C.I.  Reactive Red 33, C.I.  Reactive Red 43, C.I.  Reactive Red 45, C.I.  Reactive Red 120, C.I.  Reactive Red 180, C.I.  Reactive Red 194, C.I.  Reactive Red 220, C.I.  Reactive Violet 4, C.I.  Reactive Blue 19, C.I.  Reactive Blue 5, 
Dyes having active groups such as alcohols and aromatic amines tend to not be very nucleophilic.  In those cases, attachment of the dye to the monomer is enhanced by addition of a nucleophilic catalyst such as dimethylaminopyridine, N-methylimidazole, and the like.  Additionally, reactive dyes such as those having vinyl sulfone groups can be attached to a monomer via a dye linking group such as a thiol, e.g., using known Michael addition chemistry.  For example, 2-aminoethanethiol can be reacted with a monomer having an anhydride or other reactive group (paragraph 0034).
Dye-monomer Conjugates may include a bright dye, which may be either water soluble or hydrophobic which is conjugated to a monomer which contains a vinyl group (e.g., acrylate, methacrylate, etc.) (paragraph 0039).  
See also Reaction 4, showing LRSC is combined with a suitable adduct.  One such adduct is ethylenediamine, as illustrated in Reaction 4.  The product of this addition reaction may then be reacted with acryloyl or methacryloyl chloride, as illustrated further in Reaction 4, to produce a polymerizable dye-monomer conjugate (paragraph 0049 and Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one fluorescent dye for another for conjugation to a microbead.  Each of Harder, Schwartz and Vasudevan teach incorporation of dye to a polymeric particle for detection.  One could have substituted one dye for another with a .

Claims 1-6, 11,12 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritz (US 2009/0110730) in view of Saralidze et al. (Biomacromolecules, 2006, 7, p. 2991-2996), in further view of Gopferich (Pharm. Res., 1994, 11(11), p. 1568-74).
Fritz teaches loadable polymeric particles for marking or masking                      individuals and methods of preparing and using the same.  In certain medical applications, it may be of value to provide microparticles such as microspheres in one or more sizes.  Furthermore, it may also be of value to a user to provide each of such sizes of microspheres incorporated with color-coded associated dyes to indicate the microsphere size to the user (paragraph 0009).  The particles can include a standard and/or a preferred core based on an acrylic polymer or copolymer with a shell of poly[bis(trifluoroethoxy)phosphazene].  The acrylic polymer based polymers with poly[bis(trifluoroethoxy)phosphazene] shell described herein provide a substantially spherical shape, mechanical flexibility and compressibility, improved specific gravity properties (paragraph 0071).  
PMA core particles may be coated with a surface layer of and/or infused with barium sulfate.  The barium sulfate is radiopaque and aids in visualization of the finished particles when in use (paragraph 0079).  Diameter of the particles may include 500 micron, among other sizes (paragraph 0098).  The particles may be used for embolization applications (paragraph 0089).

Chromophoric agents according to the present invention, and particularly organic molecules with chromophore groups attached, will absorb electromagnetic light depending on what type of chromophores are attached thereto.  The absorbed energy may be dissipated by different modes including, but not limited to, molecular bond vibration, rotation, electronic excitation, and fluorescence.  See also claim 5.
Fritz does not specifically teach that the hydrogel core and the reactive dye are coupled by a coupling promoter agent and an amino group, and a second dye in the coating.
Saralidze teaches injectable polymer particles with a diameter in the range of 30-300 µm find applications as a biomaterial in different clinical fields, such as cosmetic surgery, reconstructive surgery, and urology.  The microparticles feature clear radio-opacity (X-ray visibility) as they are prepared on the basis of a reactive methacrylic monomer that contains covalently bound iodine (abstract and page 2991).
Microspheres are prepared comprising iodinated monomer, MMA, benzoyl peroxide, TEGDMA in PVA-PEG-PVP solution.  Surface hydrolysis provides carboxylic acid groups on the surface.  Surface coupling of coumarin is performed by activation by EDC and NHS and reaction with 7-amino-4-methyl-coumarin (page 2992).

Gopferich teaches a process for the coating of polymer microspheres with the same or different polymers and the characterization of these particles is described. Coated microspheres were manufactured from degradable and non-degradable polymers. Several physicochemical methods were used to establish that the particles were fully coated. Polarized light microscopy revealed strong birefringence of coated microspheres resulting in the appearance of Maltese Crosses on coated microspheres. After staining the core and the coating of particles using different fluorescent dyes, the uneven distribution of the dyes in the core and on the surface allows one to verify the coating success.  To examine the benefit of coating microspheres, the effect of coating on the release of tetanus toxoid from polylactide microspheres was studied as a possible pharmaceutical application. (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide covalent coupling between an acrylic polymer core particle and a fluorescent dye by use of a coupling promoter agent and an amino group when the teaching of Fritz is taken in view of Saralidze.  While Fritz teaches that a hydrogel core 
One would have been further motivated to provide another dye in the coating, in addition to Fritz’s dye, because Gopferich teaches that when preparing polymer microspheres coating with another polymer, placement of dyes in the microsphere core and coating allows for ascertainment of coating efficiency.

Claims 1-6, 11-13, 21, 22 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritz et al. (US 2009/0110730) in view of Schwartz et al. (US 4,774,189) and Gopferich, in further view of Saralidze et al. (Biomacromolecules, 2006, 7, p. 2991-2996).
The rejection over Fritz in view of Schwartz and Gopferich is applied as above.
For example, Schwartz teaches that methacrylic acid can be activated by carboddiimide, but does not specifically teach EDC as the carbodiimide. 
Saralidze teaches injectable polymer particles with a diameter in the range of 30-300 µm find applications as a biomaterial in different clinical fields, such as cosmetic surgery, reconstructive surgery, and urology.  The microparticles feature clear radio-
Microspheres are prepared comprising iodinated monomer, MMA, benzoyl peroxide, TEGDMA in PVA-PEG-PVP solution.  Surface hydrolysis provides carboxylic acid groups on the surface.  Surface coupling of coumarin is performed by activation by EDC and NHS and reaction with 7-amino-4-methyl-coumarin (page 2992).
The presence of COOH groups was confirmed using a fluorescent chromophore. The dye 7-amino-4-methylcoumarin was coupled to the COOH through an activated ester (NHS) + EDC protocol. This one-step procedure was straightforward; 2 h reaction time was sufficient for clear labeling. Figure 3 shows fluorescence micrographs for the untreated control (A), and KOH-reaction times of 5, 15, and 30 min, respectively (B-D). Differences in fluorescence intensity due to the labeling (A vs B-D), and due to the density of COOH groups at the surface (within the series B - D), are clearly visible (page 2993).
It would have been obvious to one of ordinary skill in the art at the time of the invention to perform activation of methyacrlic acid to provide COOH reactive surface when the teaching of Fritz and Schwartz are taken in view of Saralidze.  While Schwartz teaches carbodiimide may be used to activate methacylic acid, EDC is not specifically identified as the carbodiimide.  One would have been motivated to provide EDC as the carbodiimide with a reasonable expectation of success, because Saralidze successfully shows activation of methacrylic acid microspheres with EDC.  Schwartz also teaches diamine coupling.

Response to arguments
Applicant argues that Gopferich’s teaching of staining the core and coating of a particle using different fluorescent dyes does not address that both of those dyes are reactive.  Applicant asserts that Gopferich only teaches a single reactive dye.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  Gopferich teaches carboxyfluorescein in the core and Nile red in the coating.  Carboxyfluorescein is considered to be reactive such that the carboxy groups can be readily functionalized.  With regard to Nile red dye, it is respectfully submitted that Nile red is capable of at least some reaction.  For example, see Alekseev et al., Khimiya Geterotsiklicheskikh Soedinenii, 1985, 2, p. 272-3 (abstract), which shows that Nile red is capable of reaction.  The instant claims do not limit the reactivity of the dye to any specific functional group.  Accordingly, the rejections are maintained.

Claims 29, 32, 33 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogel (US 2003/0211165) in view of Grunze (US 2003/0099683).
The instant claims are directed to a method of embolization in a mammal comprising: inserting polymeric particles into a blood vessel; wherein the polymeric particles each comprise a hydrogel core, a dye and a coating that comprises a polyphosphazene selected from poly[bis(2,2,2-trifluoroethoxy)]phosphazene or a derivative of poly[bis(2,2,2-trifluoroethoxy)]phosphazene, and wherein the polymeric particles are of sufficient size to occlude the blood vessel.
Vogel teaches injectable compositions comprising biocompatible, swellable, substantially hydrophilic, non-toxic and substantially spherical polymeric material 
 	Methods are provided for embolizing a blood vessel, comprising administering to the vessel of a patient in need thereof a therapeutically effective amount of a bioactive therapeutic factor, such that the blood vessel is effectively occluded. Within one embodiment, the bioactive therapeutic factor is simultaneously or sequentially delivered to a blood vessel which nourishes a tumor (paragraph 0041).
Within another preferred embodiment, a method is provided for active embolization in a mammal host which comprises administering to a mammal having an angiogenesis dependent disease a substantially hydrophilic polymeric material associated with a bioactive therapeutic factor capable of expression of an anti-angiogenic material, wherein said bioactive therapeutic factor is associated with a transfection agent (paragraph 0051).
It is noted that embolization is a partial or total occlusion of vessels where the blood is flushing. Therapeutic embolization is a procedure that allows to occlude arteries or veins either to correct a dysfunction such as an arteriovenous malformation or to stop the blood flow with the goal to stop supplying essential element to a solid tumor/cancer growth. Most generally therapeutic embolization is a "passive" operation in the sense that no active molecules are carried and/or delivered where the embolic material is deposited (paragraph 0083).

See section 4.1.2 directed to Microspheres.  For the drug delivery aspect of the invention, the preferred polymeric material is the microsphere. In the drug delivery embodiment, the use of a transfection agent is optional. Preferably the microbeads or microspheres (collectively referred to herein as microspheres) for use in the present invention are based on a biocompatible, hydrophilic, substantially spherical, and non-toxic polymers. The microspheres are injectable through a needle of 18 gauge or smaller and are not capable of being eliminated by the immune or lymphatic system. The polymers may preferably be coated with agents which promote cell adhesion. Living cells may also attach to the microspheres forming layered cells therein which link with surrounding tissues to enhance long term stability of the beads.  
The microspheres comprise elastomers, preferably elastomers selected from the group consisting of acrylic polymers, vinyl alcohol polymers, acrylate polymers, polysaccharides, silicones, or mixtures thereof. More preferably, the hydrophilic 
Microspheres intended to be implanted, preferably through injection, in various locations of the body according to the present invention are composed of a non-resorbable hydrophilic polymer containing the appropriate material for cell adhesion, and may additionally contain radiopaque molecules or other marking agents, to facilitate localization by radiology prior to or during intervention (paragraphs 0095-99).  Use of catheters is also taught, as well as insertion by surgery (paragraph 0107 and 0229).
Another embodiment of the invention is to have the microsphere visible in the light and within the body. For example, it is also possible to mark the microspheres after their synthesis. This can be done, for example, by grafting of fluorescent markers derivatives (including, for example, fluorescein isothiocyanate (FITC), rhodamine isothiocyanate (RITC) and the like). The functionalized monomer is generally obtained by chemical coupling of the monomer with a marker, which can be: a chemical dye, such as Cibacron Blue or Procion Red HE-3B, making possible a direct visualization of the microspheres, etc.  In the case of barium or magnetite salts, they can be directly introduced in powered form in the initial monomer solution (paragraph 0113).  See also claims 26-44.
Vogel does not specifically teach a coating comprising poly[bis(2,2,2-trifluoroethoxy)]phosphazene.
Grunze teaches polyphosphazene derivatives and their use, having excellent biocompatible properties and imparting bacterial resistance to a coating of an article 
A new system and method for medical devices is taught, which should, an one hand, impart outstanding mechanical characteristics and physically tolerated properties to the medical devices so as to improve the biocompatibility of the medical devices, and should also prevent or reduce the previously mentioned sequelae of successful treatment or implantation, and on the other hand, should exhibit, besides antithrombogenic properties, the effect of preventing or reducing inflammations and auto-immune reactions as a reaction in response to the incorporation of the foreign body into the organism, in order to reduce the dosage of or even to avoid the administration of antibiotics and to ameliorate the acceptance of a foreign device coming into contact with body tissue (paragraph 0008).
The coating can be applied to any article. The term "article" encompasses any article without any particular limitation of the form or shape, but with the need of asepsis or bacterial resistance. Examples of said article, but not limited to, include walls and furniture in hospitals, and, in a preferred embodiment, medical devices. The medical device having the above coating on at least part of a surface of said device, can be used for preventing and/or reducing an inflammatory response upon application of said medical device to a patient. 
“Medical devices" encompasses any medically useable device, particularly devices which come into direct contact with tissue and/or body fluids of a patient. Examples of said medical device include artificial implants such as plastic implants for 
The coating polymer is of formula I (paragraph 0009), with a degree of polymerization from 20 to 200,000, and more preferably 40 to 10,000,000, wherein the 2,2,2-trifluoroethoxy group is particularly preferred (paragraph 0017, 0020).   
There is no particular limitation on the medical device or the article used as the substrate for the coating according to the invention and it can be any material, such as plastics, metals, metal alloys and ceramics, and the biocompatible polymer (as the matrix material or filler) (paragraph 0024).  
In one embodiment, the medical device having the biocompatible coating exhibits surprisingly the adhesion and/or proliferation of specific eukaryotic cells on the surface of said medical device.  For example, the medical device used as an artificial blood vessel shows the adhesion and growth of endothelial cells.  
A further subject relates to methods for preventing and/or reducing an inflammatory response upon application of a medical device to a patient by using a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide poly[bis(trifluorethoxy)phosphazene] as a coating on the embolic hydrogel microspheres of Vogel when the teaching of Vogel is taken in view of Grunze.  One would have been motivated to do so because Vogel teaches that his microspheres are desirably coated with a cell adhesion promoter, and Grunze teaches that his polymer exhibits adhesion and/or proliferation of specific eukaryotic cells on the surface of a medical device.  For example, the medical device used as an artificial blood vessel shows the adhesion and growth of endothelial cells.  Further, the polymer provides additional advantages such as bacterial resistance and reducing inflammatory response.  One would have had a reasonable expectation of success in providing 
poly[bis(trifluorethoxy)phosphazene] as a coating embolic hydrogel microspheres because Grunze teaches that there is no particular limitation on the medical device or the article used as the substrate for the coating according to the invention and it can be any material, including polymer.
With regard to claims 32 and 36, wherein “first dye is selected based on a size of the particle” it is noted that the selected dyes at the chosen particle size in Vogel meets the claimed step.  

s 29, 30, 32-34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogel (US 2003/0211165) in view of Grunze (US 2003/0099683), in further view of Gopferich (Pharm. Res., 1994, 11(11), p. 1568-74).  
The rejection over Vogel in view of Grunze is applied as above.  With regard to claims 30 and 34, Vogel does not teach a second dye in the coating.  
Gopferich teaches a process for the coating of polymer microspheres with the same or different polymers and the characterization of these particles is described. Coated microspheres were manufactured from degradable and non-degradable polymers. Several physicochemical methods were used to establish that the particles were fully coated. Polarized light microscopy revealed strong birefringence of coated microspheres resulting in the appearance of Maltese Crosses on coated microspheres. After staining the core and the coating of particles using different fluorescent dyes, the uneven distribution of the dyes in the core and on the surface allows one to verify the coating success.  To examine the benefit of coating microspheres, the effect of coating on the release of tetanus toxoid from polylactide microspheres was studied as a possible pharmaceutical application. (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide another dye in the coating, in addition to Vogel’s dye when the teaching of Vogel and Grunze are taken in view of Gopferich.  One would have been motivated to do so, with a reasonable expectation of success, because Gopferich teaches that when preparing polymer microspheres coating with another polymer, placement of dyes in the microsphere core and coating allows for ascertainment of coating efficiency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,318,209.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to an embolizing particle, comprising: a hydrogel core comprising a first dye; a coating that comprises a polyphosphazene selected from poly[bis(2,2,2-trifluoroethoxy)]phosphazene or a derivative of poly[bis(2,2,2-trifluoroethoxy)]phosphazene; wherein the particles are of sufficient size to occlude the blood vessel.  Dependent claims include barium sulfate located between the hydrogel core and coating.  The claims of the ‘209 patent are directed to porous non-degradable particles comprising a core comprising a hydrogel formed from acrylic-based polymers derived from mono-functional acrylic-based monomer units forming the backbone of the hydrogel polymers and multi-functional monomer units forming covalent cross-links within the hydrogel polymers; and an outer coating comprising poly[bis(2,2,2-trifluoroethoxy)]phosphazene derivative… wherein the diameter of the porous non-

Claims 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,973,770 in view of Vogel (US 2003/0211165).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to an embolizing particle, comprising: a hydrogel core comprising a first dye; a coating that comprises a polyphosphazene selected from poly[bis(2,2,2-trifluoroethoxy)]phosphazene or a derivative of poly[bis(2,2,2-trifluoroethoxy)]phosphazene; wherein the particles are of sufficient size to occlude the blood vessel.  Dependent claims include barium sulfate located between the hydrogel core and coating.  The claims of the ‘770 patent are directed to a method of embolization in a mammal, comprising inserting polymeric particles into a blood vessel, each polymeric particle comprising; a hydrogel core; a barium sulfate coating covering the hydrogel core; and an exterior coating covering the barium sulfate coating, the exterior coating comprising a polyphosphazene selected from poly[bis(2,2,2-trifluoroethoxy)]phosphazene or a derivative of poly[bis(2,2,2-trifluoroethoxy)]phosphazene, wherein the polymeric particles are of sufficient size to occlude the blood vessel.  While the claims of the 770 patent do not recite a dye, it would have been obvious to include a dye in a hydrogel microsphere for embolization in view of Vogel, which teaches dye for imaging a hydrogel embolic microsphere.  

Claims 29-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,511,153 in view of Vogel (US 2003/0211165).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to an embolizing particle, comprising: a hydrogel core comprising a first dye; a coating that comprises a polyphosphazene selected from poly[bis(2,2,2-trifluoroethoxy)]phosphazene or a derivative of poly[bis(2,2,2-trifluoroethoxy)]phosphazene; wherein the particles are of sufficient size to occlude the blood vessel.  Dependent claims include barium sulfate located between the hydrogel core and coating.  The claims of the ‘153 patent are directed to a method of tracing the passage of a particle through a blood vessel in a mammal, the method comprising injecting into the bloodstream of a mammal at least one tracer particle, the tracer particle comprising poly[bis(2,2,2-trifluoroethoxy)]phosphazene and/or a derivative thereof and a contrast agent, and imaging the route of the particle. Dependent claims include wherein the tracer particle comprises a core and a coating surrounding the core, wherein the coating comprises poly[bis(2,2,2-trifluoroethoxy)]phosphazene and/or a derivative thereof and the core comprises an acrylic-based polymer hydrogel, and further wherein the particle core further comprises barium sulfate as coating and/or diffused within the core.  While the claims of the 153 patent do not recite a dye, it would have been obvious to include a dye in a hydrogel microsphere for embolization in view of Vogel, which teaches dye for 

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618